oFX?I~E    OF
TxxmW’rORmnr        GENERAL
       Avwrnv~    TEXAS
    lbMrbi8       K. D.Btl,~                   t

                  “rrnmtb          Omml8mlmmmn'Comrt pyma
          the 9mf.m            0rti0am 0f 8 00onttu
          uluy   b8mlm em outllawl in tlm Ottromr*m
          Sale7 Lmw, the Ccmualsmiomxm~   Come hmr no
          mo th o r lty
                    to lt 6 malnot      OfflO*?' l*la r y
          at lrsrtha the to?al mmm lsmmd am ooapm-
          UtiOB  by him ill him offiolml tm&uoltyfor
          th6 flsul     ll@1938 8Jldthet the Qmdmmiom-
          la ’ o a ur Ets M authority  to 88t 6 p lwino t
                  Salary at mom then the auxlamm
          ofSiorr!m
          mount rilmra mtxh orrlrcr Mdmr                           lmrr alat-
          1~ Ausmt t4, 1935."
                  swtloa 6 of Mtlof* 39l&, vwnon'm AMmt&tma
    cwi    tmttttu          mad8   •~    r0ii0tt8t
              *TheComlorlon+rs.' Courtai osohoommty
          ln'thmStat0 as Tams, at ltm rimt rqplu
          mertlag im fmnaaxy0z lmohoalmn48r nrnr,
          m!imll by order aabe and entered In the mlautrr                                 .
          of
           lmh      ooaxt, dotaraim rhothor prwiast mffl-
          oars OS ruoheoant hoopt      Publie velsherslrd
          rogistmrm    oi vltmI ltmtlmtlom)lhmllbm 0-0
          mat@&     00 8 8mlmxy         bash       mm PrOrldmd       for       in tlxh
          Aot, or whatherthey shell noolrm mm             oow              their
          &mnmbt10n,         Suabtoes OS osrlo*am me bs uxmu
          by thanin thr ~srtazmum                     of the d oxlam ot
          thou orfioo8, and it         lbmu bo thm4mty.
                                                      mrtb                                *
          ooanty al**          or uoh 6Owtf to iomrd to tbr
          wmptmiiw      0i mbii0 ~0oottat8 of tb 8kt4 or
          T-s     on or b&on the 3lmt day of Jwttq (I
          arrtltlm~ oopr of mooh older . . .“
                  ssotlon1% of Art%010s9u0, IImrnmn’mAnmotat~
    GlVllstmtmtmm rraar in prt mm ?mU~rnl
                  '(8) T&rt&d 'PmolMt 0m0.?8* u.
          WOd La thf8AOt MW                        jUSti          Oi the pa00
          mna momstm~lmm.                      \
                  "In all.oountl6s in thim ?3ww lwh                                p?m-
          olmot  orrlauw mhmlloontlaw tm w mmapmq-
          8U.U for tbmlrmrrtlmw on l ior bemfm ant%1
          thhr uvmldmmlomm~* emurs8bal.l
                                       hmvr6ot6ralnab
          othmndmr io moooxdawrwith the prmr!mlomm    m?
          8mmt'lmm 0 of-thisAot.
,                  ” ..lI
            s@otloa 15 of rhrtlolm
                                 s9oLu.terwn*rAmltotutd
    QltilstmtmtmmQre?ldui.mp*ztthmt4
                   WA@ ~smwn~m*                      umrt La wuutlem
          ha *         l g 0p eia th ll
                                      a t & u              th d    wu ty
.__ .
                                                                             :\.
                                                                              P   ’
                                                                              .i.-.
                                                                             _..:
                                                                              ‘\..;_
             t-boammd (80,000)labrbltmmtm, mmmom to
             tb lsmt prmomU&?mUmral    ommmmm lttb
             flnt reaular motlng lo Jmmumzy of lo h m-ml-
             aa8r yur, MY gasa mm oramr proridlri(rot
             mompnmrtloa of lll oouaty on& prwlnatof-     '_
                     a smlmw bmmir. . .*
             flow8 ollr
                 1.   hrb   bean   uarblmto lmmat.a OaDr ot the o La-
        ion rsfrrmd t4 ln yourt.0pull-y;honn~r, u* we ulol#Pag
        homlth IIoUPJof Our ODilliOll SO. o-1116
                                               (C!iMlfbl'enor
                                                         Olin-
        ion so. 3045)for youreommlono~.
                  In tin of thb rormgdng ltmtmtom mad th e
                                                         lbwe
        'ammtlono4Coafrrmnom Oplaloa mm arm r up so tfully
                                                        ldrirmd
        thstlt is theopiniono? do               tht'lt lo not
                                      Ilmparkammt
        pmomlblmt.emompenmoto 8 jmotloeor tliapmmoo on l smkry
        bar18 in aoantlrs'h@rlng a gopulrtlon
                                            of lamm tkmn twenty
        thommmnd lnbrbltantmlooordl~to the hat praoodlag   YmdmrmL
        ommmuo umlessall tha proolnot offlom~ la #ml& oomatr lra
        006ip6ad0a aa 6 aolrrybaals,and the oodmmloamrm~     ommrt
        ln said oountytutaper*& mm ordrr providltg for tbs oorpaa-
        mutlon of 811 praolmt offlosn 0% th 000Wty On l s8lm7
        bmmlmot the first regular wetlng in JmuMrf oi tDI omloa-
        dmr yur ln questloo.
                  rlwlt1ngthat      the   'fon&ag     fullyrnDI)Irn~
                                                                  yomr
        .lnqulrl,,
                 wo am
                                                    Yours Y9xy frul?
                                             ATTaL?sEYOEss‘RhLo? TEXAS
                                             BJ tslenou)Ardmll fllllmm8
                                                                 hsmlrtsnt